FILED
                                                                OCT 13 2016
 1                         NOT FOR PUBLICATION
                                                            SUSAN M. SPRAUL, CLERK
                                                              U.S. BKCY. APP. PANEL
 2                                                            OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.      AZ-15-1425-FLJu
                                   )
 6   FRANCES DIANE TOTH,           )      Bk. No.      14-18264-DPC
                                   )
 7                  Debtor.        )
     _____________________________ )
 8                                 )
     FRANCES DIANE TOTH,           )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     TROY SHORT; WILLIAM E. PIERCE,)
12   Trustee,                      )
                                   )
13                  Appellees.**   )
     ______________________________)
14
                 Argued and Submitted on September 23, 2016
15                           at Phoenix, Arizona
16                          Filed – October 13, 2016
17             Appeal from the United States Bankruptcy Court
                         for the District of Arizona
18
      Honorable Daniel P. Collins, Chief Bankruptcy Judge, Presiding
19
20   Appearances:     Appellant Frances Diane Toth argued pro se; David
                      Smith Chipman of Chipman Glasser, LLC argued on
21                    behalf of Appellee Troy Short.
22
     Before: FARIS, LAFFERTY, and JURY, Bankruptcy Judges.
23
24
          *
            This disposition is not appropriate for publication.
25   Although it may be cited for whatever persuasive value it may
26   have, see Fed. R. App. P. 32.1, it has no precedential value, see
     9th Cir. BAP Rule 8024-1.
27
          **
            Appellee William E. Pierce did not file an answering
28   brief or otherwise participate in this appeal.
 1                               INTRODUCTION
 2        Faced with the prospect of losing her home, appellant
 3   Frances Diane Toth complains that the mistakes and incompetence
 4   of her bankruptcy counsel denied her counsel and the effective
 5   assistance of counsel, the right to a fair trial, and due
 6   process.    She appeals the bankruptcy court’s rulings denying
 7   conversion of her chapter 71 bankruptcy case to chapter 13,
 8   disapproving a compromise between chapter 7 trustee William E.
 9   Pierce (“Trustee”) and appellee Troy Allen Short, and ordering
10   the Trustee to market and sell her house.
11        Ms. Toth deserves our sympathy.    Mr. Short abused Ms. Toth
12   during their stormy relationship.     In the litigation that ensued,
13   Ms. Toth did not fare well, mostly because of her unfortunate
14   decision to stop participating in that litigation at a critical
15   juncture.    But this appeal concerns only two orders of the
16   bankruptcy court, and those orders only addressed a small part of
17   the dispute between Ms. Toth and Mr. Short.    Ms. Toth has not
18   convinced us that either of those orders is erroneous.
19   Accordingly, we AFFIRM.
20
21
22
23
24
25
          1
26          Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
27   “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037, and all “Civil Rule” references are
28   to the Federal Rules of Civil Procedure, Rules 1-86.

                                       2
 1                           FACTUAL BACKGROUND2
 2   A.   The Colorado civil actions and judgment against Ms. Toth
 3        Ms. Toth and Mr. Short lived together in Denver, Colorado
 4   for approximately two and a half years.   During the course of
 5   their relationship, they were involved in numerous domestic
 6   disputes, some of which gave rise to mutual accusations of
 7   threats and physical abuse.
 8        The relationship ended in 2011 amid escalating tensions.
 9   Each sought restraining orders against the other, and the parties
10   filed competing civil complaints against each other.   In April
11   2011, a Colorado state court entered a permanent civil
12   restraining order against Mr. Short and denied Mr. Short’s
13   request for restraining orders against Ms. Toth and certain of
14   her family members and acquaintances.   The parties also mediated
15   and settled their original competing civil lawsuits against each
16   other.
17        Thereafter, Ms. Toth left Colorado to live in Arizona in a
18   home that she owned from her previous marriage (the “Arizona
19   Property”).   She claimed that she kept the Colorado court updated
20   as to her Arizona address.
21        The parties made reciprocal claims of harassment based on
22   multiple lawsuits filed in various jurisdictions.   (Both claimed
23   that, as a result, they had to play “whack-a-mole.”)   Ms. Toth
24   (and her brother) filed multiple small claims lawsuits against
25
26        2
            Ms. Toth presents us with an incomplete record on appeal.
27   We have exercised our discretion to review the bankruptcy court’s
     docket, as appropriate. See Woods & Erickson, LLP v. Leonard
28   (In re AVI, Inc.), 389 B.R. 721, 725 n.2 (9th Cir. BAP 2008).

                                      3
 1   Mr. Short in Denver County, Colorado, Chaffee County, Colorado,
 2   and Mohave County, Arizona.    These actions were consolidated into
 3   a single lawsuit in Chaffee County, Colorado.
 4        Mr. Short filed counterclaims against Ms. Toth and her
 5   brother for abuse of the legal process, defamation, interference
 6   with prospective business advantage, and civil conspiracy.      The
 7   Colorado court scheduled a hearing to address a variety of
 8   pending motions.    It directed that, based on Ms. Toth’s “prior
 9   failure to comply with Court orders and the failure to resolve
10   certain matters via telephonic hearings,” all parties needed to
11   be present in person.    However, Ms. Toth failed to appear in
12   person at the hearing.    The court granted Ms. Toth a continuance
13   on the condition that she pay Mr. Short’s attorneys’ fees and
14   costs incurred as a result of the hearing; the court warned that,
15   if Ms. Toth did not make such payment, it would enter default
16   judgment against her as to both her claims against Mr. Short and
17   Mr. Short’s counterclaims against her.
18        When Ms. Toth failed to pay Mr. Short’s attorneys’ fees and
19   costs, Mr. Short moved for default.    The Colorado court held that
20   Ms. Toth had “demonstrated willful and deliberate disregard of
21   [the] Court’s orders and [her] obligations as a litigant under
22   the applicable rules.”    The court therefore entered default
23   against Ms. Toth.
24        The Colorado court scheduled an evidentiary hearing to
25   determine Mr. Short’s damages.    The day prior to the hearing, the
26   court received a letter from Ms. Toth wherein she recapitulated
27   her claims against Mr. Short and indicated that she would not
28   appear at the hearing.    She stated that she has “no qualms about

                                       4
 1   filing bankruptcy against any judgment that is in his favor.”
 2   She told the judge that Mr. Short “is a true piece of s**t and I
 3   am scraping him off my shoe.    I am throwing my hands in the air,
 4   your honor, as I have no other options.”
 5        The Colorado court held the evidentiary hearing the
 6   following day.   The court adopted the facts as alleged in
 7   Mr. Short’s counterclaim and stated that Mr. Short had satisfied
 8   each element of his claims.    The court awarded Mr. Short $133,500
 9   in lost income and $57,134.80 in attorneys’ fees (“Colorado
10   Judgment”).    Ms. Toth claims she was not properly served with the
11   judgment; she did not appeal or seek relief from the judgment in
12   the Colorado state courts.
13         Mr. Short then domesticated the Colorado Judgment in
14   Arizona and recorded a judgment lien on the Arizona Property.     In
15   December 2014, Mr. Short apparently seized the Arizona Property.
16   Ms. Toth claimed that she did not receive notice of the
17   domestication proceedings or the judgment lien until days after
18   the seizure.   Mr. Short proceeded to obtain a writ of execution
19   against the Arizona Property.
20   B.   Ms. Toth’s chapter 7 bankruptcy
21        On December 15, 2014, Ms. Toth filed her chapter 7
22   bankruptcy petition.   She had retained attorney Dale Stoker to
23   represent her in the bankruptcy proceedings.
24        Ms. Toth filed a motion (“Motion to Avoid Lien”) to avoid
25   Mr. Short’s judicial lien on the Arizona Property under § 522(f).
26   She asserted that the lien impaired exemptions to which she would
27   be entitled under § 522(b).
28        Mr. Short objected to Ms. Toth’s claimed homestead exemption

                                       5
 1   on the Arizona Property.   He argued that the Arizona Property was
 2   not Ms. Toth’s primary residence, since she had represented to
 3   the Colorado court that she resided in California.
 4        Concurrently, Mr. Short filed an adversary complaint against
 5   Ms. Toth to determine nondischargeability of the judgment debt
 6   pursuant to § 523(a)(6).   He claimed, among other things, that
 7   Ms. Toth harassed him and abused the legal process by “filing
 8   multiple baseless and vexatious small claims lawsuits against
 9   Short, one after another, in multiple jurisdictions, with the
10   intent of obtaining as many default judgments as possible and to
11   damage, as much as possible, Short’s reputation in his
12   community.”3
13        While the issues concerning the judgment lien and
14   nondischargeability complaint were pending, Ms. Toth received her
15   discharge on April 6, 2015.
16        1.   The motion to compromise and the motion to set aside
17        On June 30, 2015, the Trustee filed a motion to approve a
18   compromise with Mr. Short (“Motion to Compromise”).   Noting that
19   there was no unencumbered value in the Arizona Property for the
20   bankruptcy estate, the Trustee proposed that Mr. Short be allowed
21   to market the Arizona Property for sale and decide which offer to
22   accept, subject to court approval.
23        Ms. Toth initially filed a response approving of the
24   proposed compromise, provided that Mr. Short not be allowed on or
25
          3
26          On February 18, 2016 (after the commencement of this
     appeal), the bankruptcy court entered its nondischargeability
27   judgment in favor of Mr. Short. Ms. Toth also appealed that
     judgment to the BAP (BAP No. AZ-16-1052), but that appeal is not
28   before the Panel at this time.

                                      6
 1   near the Arizona Property.    Shortly thereafter, Ms. Toth, through
 2   her counsel, withdrew her approval.    Instead, she stated that she
 3   objected to the compromise.    She also stated that she had reached
 4   an agreement with the Trustee, whereby the value of the Arizona
 5   Property was to be set by an appraisal; if the appraisal exceeded
 6   the total of the statutorily exempt amount, the first lien deed
 7   of trust, and the costs of sale, then Ms. Toth would be allowed
 8   to pay the difference and retain the Arizona Property.      She
 9   claimed that the “agreement” was memorialized in an e-mail.
10   Based on the appraised value of $275,000, Ms. Toth calculated
11   that the amount due to the Trustee under her proposal would be
12   $22,500.4
13        Ms. Toth’s position suffered from a fatal flaw: the Trustee
14   did not agree to her offer.    Rather, he stated that the
15   bankruptcy court needed to resolve first the objection to the
16   homestead exemption.    Until this question was answered, one could
17   not determine how much Ms. Toth would have to pay.
18        The next day, Ms. Toth filed pro se a combined opposition to
19   the Motion to Compromise and a motion to set aside Mr. Short’s
20   default judgment (“Motion to Set Aside”).       Ms. Toth restated her
21   arguments against Mr. Short regarding their prior legal battles
22   in Colorado.    As to the Motion to Compromise, she argued that the
23
          4
24            Ms. Toth’s calculations were as follows:
25        Appraisal:                       $275,000
26        Less mortgage of:                $75,000
          Less exemption:                  $150,000
27        Less realtor/closing:            $27,500

28        Resulting net to Trustee:        $22,500

                                       7
 1   restraining order against Mr. Short prevented the bankruptcy
 2   court from approving the Motion to Compromise, since it
 3   constituted harassment and would allow Mr. Short “to manipulate a
 4   third party to control and interface with the Protected Person
 5   and her domicile.”
 6        As to the Motion to Set Aside the Colorado Judgment,
 7   Ms. Toth argued that Mr. Short failed to perfect service upon
 8   her, since all documents were sent to her California address.
 9   She also argued that Mr. Short perpetrated fraud upon the court
10   by making misleading statements.
11        At a hearing on September 9, 2015, the bankruptcy court
12   heard a number of motions, including the Motion to Compromise and
13   the Motion to Set Aside.   The court orally denied both motions.
14   A minute order entered the same day states that the Motion to
15   Compromise is denied.   As far as we can tell, no written order
16   denying the Motion to Set Aside was ever entered.5
17        Although the record does not make it entirely clear, there
18   is some indication that the court denied the Motion to Compromise
19   due to Mr. Short’s pending objection to the homestead exemption.
20   Shortly thereafter, Mr. Short withdrew his objection to
21   Ms. Toth’s claim of a homestead exemption.
22        2.   The motion to convert
23        On November 3, 2015, Ms. Toth filed a motion to convert her
24   chapter 7 case to chapter 13 (“Motion to Convert”).   She later
25   argued that she was unaware that, by filing for bankruptcy under
26
          5
27          The minutes note that the Motion to Set Aside was on
     calendar for the September 9 hearing, but do not include the
28   disposition of that motion.

                                        8
 1   chapter 7, there was a chance that she may lose the Arizona
 2   Property.    She claimed that Mr. Stoker was unfamiliar with the
 3   applicable law and blamed him for providing faulty advice.     The
 4   Motion to Convert was set for hearing on December 1, 2015.
 5        Mr. Short opposed the Motion to Convert, arguing that
 6   Ms. Toth sought conversion in bad faith.    He asserted that
 7   Ms. Toth had sworn to harm Mr. Short through the bankruptcy
 8   process and that the motion was “not a good faith or bona fide
 9   effort to pay debt.”
10        3.     The renewed motion to compromise
11        Shortly after Mr. Short withdrew his objection to the
12   homestead exemption, the Trustee filed a renewed motion to
13   approve the compromise with Mr. Short (“Renewed Motion to
14   Compromise”).    Ms. Toth opposed the Renewed Motion to Compromise
15   for the same reasons she opposed the initial motion.    The Renewed
16   Motion to Compromise was also set for hearing on December 1,
17   2015.
18        4.     The motion to withdraw
19        During this time, Ms. Toth’s relationship with her attorney,
20   Mr. Stoker, deteriorated.    She claimed that he was not
21   responsive, did not file the documents she wanted, did not make
22   the arguments that she requested, and did not seek the discovery
23   that she demanded.    She had separate counsel in the adversary
24   proceeding who was willing to take over the bankruptcy case, but
25   only if the court granted the Motion to Convert.
26        On November 19, Mr. Stoker requested leave to withdraw as
27   Ms. Toth’s counsel (“Motion to Withdraw”) due to an “irremediable
28   breakdown in the attorney-client relationship.”    He stated that

                                          9
 1   Ms. Toth had “been notified in writing of the status of the case
 2   by providing a copy of this motion” and that he also advised her
 3   of the December 1 hearing on the Motion to Convert and Renewed
 4   Motion to Compromise.    The bankruptcy court granted the
 5   withdrawal by order dated November 20.
 6        5.     The December 1, 2015 hearing
 7        At the December 1 hearing on the Motion to Convert and
 8   Renewed Motion to Compromise, Ms. Toth claimed that she was
 9   unaware that Mr. Stoker had withdrawn as her counsel and would
10   not argue at the hearing.    She admitted that Mr. Stoker might
11   have mailed a copy of the documents to her but that she had not
12   been checking her mail.    The bankruptcy court did not find her
13   excuses credible.
14        Ms. Toth asked the court to continue the hearing for sixty
15   days to allow her to obtain new counsel.    The court did not agree
16   to continue the hearing, but rather asked Ms. Toth to explain her
17   position and arguments to the court.
18        Ms. Toth stated that she was eligible as a chapter 13
19   debtor.    She argued again that she had not been served properly
20   in the Colorado and domestication proceedings.    She also blamed
21   Mr. Stoker for advising her to file for chapter 7.    She said that
22   “Mr. Stoker has explained to me he doesn’t understand Chapter 13
23   that well so he wanted me to file a Chapter 7 because that’s what
24   he does.”
25        Ms. Toth also argued that Mr. Short committed fraud on the
26   court by making false statements.     She contended that she did not
27   act in bad faith and was adversely affected by Mr. Short’s
28   actions.

                                      10
 1        Regarding the Renewed Motion to Compromise, Ms. Toth argued
 2   that allowing Mr. Short or his agent to market the Arizona
 3   Property would violate the restraining order, because it would
 4   give him control of her assets.    She argued that the proposed
 5   compromise was not fair, since it did not protect her from
 6   Mr. Short.
 7        The court inquired whether Ms. Toth had a competing
 8   proposal.    Ms. Toth insisted that “the deal that was settled back
 9   in February was that they take the $22,000[,]” but now the
10   Trustee and Mr. Short are demanding “everything.”
11        Ultimately, the court denied approval of the compromise.
12   Instead, the court ordered that the Trustee – not Mr. Short -
13   would market and attempt to sell the Arizona Property.    If the
14   Arizona Property did not sell for an adequate price within six
15   months, then the Trustee would abandon the Arizona Property.      The
16   court also denied the Motion to Convert “for all the reasons
17   stated by the creditor in this case.”
18        The court entered minute orders denying both motions on
19   December 3.   It entered an order on the Renewed Motion to
20   Compromise on December 4.   Ms. Toth timely filed her notice of
21   appeal.
22                               JURISDICTION
23        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
24   §§ 1334 and 157(b)(1).   We have jurisdiction under 28 U.S.C.
25   § 158.
26                                   ISSUE
27        Whether the bankruptcy court denied Ms. Toth the right to
28   counsel or the effective assistance of counsel under the Sixth

                                       11
 1   Amendment, the right to a fair trial, or due process.
 2                           STANDARDS OF REVIEW
 3        We review the bankruptcy court’s conclusions of law de novo
 4   and its findings of fact for clear error.     Hansen v. Moore
 5   (In re Hansen), 368 B.R. 868, 874 (9th Cir. BAP 2007).     “De novo
 6   review requires that we consider a matter anew, as if no decision
 7   had been made previously.”   Francis v. Wallace (In re Francis),
 8   505 B.R. 914, 917 (9th Cir. BAP 2014) (citation omitted).       A
 9   bankruptcy court clearly errs if its findings were illogical,
10   implausible, or “without support in inferences that may be drawn
11   from the facts in the record.”    United States v. Hinkson,
12   585 F.3d 1247, 1262–63 & n.21 (9th Cir. 2009) (en banc).
13                                DISCUSSION
14   A.   The scope of this appeal is limited.
15        It is unclear whether Ms. Toth is appealing only the court’s
16   ruling on the Renewed Motion to Compromise, or both the Renewed
17   Motion to Compromise and the Motion to Convert.     Her notice of
18   appeal states that she is appealing the bankruptcy court’s
19   “MINUTE ENTRY entered in this action On DECEMBER 3, 2015.”       She
20   attached a copy of the minutes of the hearing on the Renewed
21   Motion to Compromise.   She did not reference or attach the minute
22   entry on the Motion to Convert.    Her opening brief does not
23   provide any definitive answer.
24        Ordinarily, we would only consider Ms. Toth’s arguments
25   concerning the Renewed Motion to Compromise because that is the
26   only order mentioned in and attached to the notice of appeal.
27   Nevertheless, because Ms. Toth is proceeding pro se, her opening
28   brief makes occasional reference to issues concerning the Motion

                                       12
 1   to Convert, and Mr. Short has not raised an issue regarding the
 2   scope of appeal, we construe her appeal as encompassing the
 3   denial of her Motion to Convert, as well.
 4        Although we can adopt a generous interpretation of
 5   Ms. Toth’s notice of appeal, we lack jurisdiction to consider
 6   issues that the orders on appeal do not decide.   Ms. Toth argues
 7   at length about errors in the Colorado state court and the
 8   Arizona domestication proceedings.   But the orders on appeal do
 9   not pertain to those questions (which were previously addressed
10   in her Motion to Set Aside).   Therefore, we cannot consider her
11   challenge to the Colorado Judgment or the Arizona domestication
12   of that judgment or her argument that she was denied due process
13   with respect to either of these proceedings.
14   B.   The scope of Ms. Toth’s arguments is also limited.
15        We also note that Ms. Toth’s appellate briefs do not argue
16   that the bankruptcy court failed to apply correctly the
17   established standard for approval of a compromise, see, e.g.,
18   Goodwin v. Mickey Thompson Entm’t Grp., Inc. (In re Mickey
19   Thompson Entm’t Grp., Inc.), 292 B.R. 415, 420 (9th Cir. BAP
20   2003); Rule 9019, or the statutory standard for conversion from
21   chapter 7 to chapter 13, see, e.g., § 706(a).
22        Rather, Ms. Toth argues that we should reverse both orders
23   for the same reasons, including denial of counsel, ineffective
24   assistance of counsel, denial of the right to a fair trial, and
25   denial of due process.   Because none of these arguments is
26   specific to either of the two orders on appeal, we will consider
27   them in general terms.
28

                                     13
 1   C.   The alleged ineffectiveness of Ms. Toth’s counsel would not
          warrant reversal.
 2
 3        Ms. Toth largely bases her appeal on Mr. Stoker’s supposed
 4   errors.   She argues at length that he erroneously advised her to
 5   file a chapter 7 petition, rather than chapter 13; withdrew as
 6   counsel a week before the December 1 hearing; did not appear at
 7   the hearing; did not provide the court with certain evidence; and
 8   did not conduct discovery.   In summary, she contends that we
 9   should reverse the court’s rulings because she did not have
10   effective counsel.
11        Ms. Toth’s arguments are unavailing.   Her position rests on
12   a false premise: that she has a constitutional right to counsel
13   and the effective assistance of counsel under the Sixth
14   Amendment.   However, the right to counsel does not apply to
15   bankruptcy proceedings.   She cites no authority to the contrary.
16        It is well settled that parties to a bankruptcy proceeding
17   do not have a constitutional right to counsel.   See Hedges v.
18   Resolution Tr. Corp., 32 F.3d 1360, 1363 (9th Cir. 1994) (“there
19   is no absolute right to counsel in civil proceedings”).   “There
20   is no constitutional right to counsel in a legal proceeding
21   unless it is criminal or quasi-criminal in nature.”   Davis v.
22   Cent. Bank (In re Davis), 23 B.R. 773, 776 (9th Cir. BAP 1982);
23   see U.S. Const. amend. VI (applicable to “all criminal
24   proceedings”); Cutter v. Seror (In re Cutter), 468 F. App’x 657,
25   658 (9th Cir. 2011) (rejecting claim of right to counsel in
26   bankruptcy proceedings, noting that “the Sixth Amendment by its
27   own terms applies only to criminal prosecutions”).
28        Consequently, the mistakes or incompetence of counsel in a

                                     14
 1   bankruptcy case cannot amount to a violation of constitutional
 2   rights.   See Yu v. Nautilus, Inc. (In re Yu), BAP No. CC-16-1045-
 3   KuFD, 2016 WL 4261655, at *7 (9th Cir. BAP Aug. 11, 2016)
 4   (rejecting the debtor’s argument that she suffered ineffective
 5   assistance of counsel, because “[t]here is no guaranteed right to
 6   counsel in civil or bankruptcy proceedings - effective or
 7   otherwise”); see also Shepard v. Conklin (In re Shepard), BAP No.
 8   EC–09–1096–DJuBa, 2009 WL 7809003, at *8 (9th Cir. BAP Nov. 24,
 9   2009) (“A ‘full and fair opportunity to litigate’ simply means
10   that the debtor had a reasonable chance to appear in court and
11   contest the factual and legal issues raised in the state court
12   action, not that the debtor should have equal footing from a
13   tactical standpoint.”).
14        Ms. Toth cites Turner v. Rogers, 564 U.S. 431 (2011), for
15   the proposition that due process requires the court to provide
16   counsel in certain civil cases.    However, the passage she quotes
17   in the reply brief is not found in the Supreme Court decision.
18   Moreover, Turner only considered “an indigent’s right to paid
19   counsel at such a [civil] contempt proceeding[,]” id. at 444, not
20   whether a bankruptcy debtor has a right to counsel.    The court
21   ultimately held that “the Due Process Clause does not
22   automatically require the provision of counsel at civil contempt
23   proceedings to an indigent individual who is subject to a child
24   support order, even if that individual faces incarceration (for
25   up to a year).”   Id. at 448.   As such, Turner does not aid
26   Ms. Toth’s argument.
27        In an attempt to make sense of Ms. Toth’s Sixth Amendment
28   argument, Mr. Short charitably frames it as an argument

                                       15
 1   concerning the court’s discretion to continue the hearing to
 2   allow for a substitution of counsel.   Inexplicably, Ms. Toth
 3   rejects this characterization in her reply brief, making clear
 4   that the asserted error concerns only her purported
 5   constitutional right to the effective assistance of counsel, not
 6   the court’s denial of a continuance to allow her to obtain
 7   counsel.   As such, our review is limited to whether the court
 8   deprived her of this constitutional right, and we do not consider
 9   whether the court erred in refusing to continue the hearing.
10        Ms. Toth argues in passing that relief from the court’s
11   order was justified under Civil Rule 60, because she was
12   surprised that she had to argue at the December 1 hearing.
13   However, she never moved the bankruptcy court for relief under
14   Civil Rule 60.   We will not consider arguments raised for the
15   first time on appeal.   See Ezra v. Seror (In re Ezra), 537 B.R.
16   924, 932 (9th Cir. BAP 2015) (“Ordinarily, federal appellate
17   courts will not consider issues not properly raised in the trial
18   courts.”).
19        Accordingly, we discern no error concerning Ms. Toth’s
20   alleged right to counsel or right to effective assistance of
21   counsel.
22   D.   The bankruptcy court did not deny Ms. Toth a fair trial.
23        Ms. Toth groups a number of alleged errors under the
24   umbrella of the denial of a right to a fair trial.    Essentially,
25   she argues that the court erred in denying the Renewed Motion to
26   Compromise, granting alternative relief, and accepting the facts
27   presented by Mr. Short in the Colorado state court proceedings.
28   None of these arguments is persuasive.

                                     16
 1        1.     The bankruptcy court did not err in rejecting the
                 proposed compromise and granting alternative relief.
 2
 3        Ms. Toth’s primary argument is that the court erred in
 4   granting alternative relief rather than approving the proposed
 5   compromise with Mr. Short.    She contends that the court changed
 6   the agreement that was proposed in the Renewed Motion to
 7   Compromise and that, in doing so, the court denied her a fair
 8   trial.    We discern no error.
 9        In the first place, we do not understand why Ms. Toth
10   objects to the court’s disapproval of the compromise, because
11   that is exactly what she asked the court to do.6   Ms. Toth’s
12   opposition to the Motion to Compromise requested that Mr. Short
13   not be allowed to handle the sale and asked that a realtor market
14   and sell the Arizona Property.    The court essentially granted her
15   request and ordered the Trustee, not Mr. Short, to handle the
16   sale of the Arizona Property.    It also provided that, if the
17   Trustee could not sell the Arizona Property within six months, he
18   would abandon the Arizona Property.    Thus, the terms of the
19   approved compromise were more favorable to Ms. Toth than those of
20   the proposed compromise.
21        In the second place, Ms. Toth does not explain why she
22   thinks that the court erred when it granted alternative relief.
23   In fact, that ruling was partly favorable to her, because it gave
24   the Trustee only six months to sell the Arizona Property and
25
          6
26          Even Ms. Toth recognized in her appellate brief that the
     court approved alternative relief in consideration of her
27   objection: “Further that exact language [in the court’s ruling on
     the Renewed Motion to Compromise] is what APPELLANT used to
28   submit an objection to the Motion.”

                                      17
 1   provided that the Arizona Property would be abandoned to her if
 2   the Trustee did not get an adequate offer during that period.
 3        Ms. Toth also argues that the court treated her unfairly
 4   when it changed the terms of the compromise in its written
 5   ruling, rather than at the December 1 hearing, thereby depriving
 6   her of an opportunity to contest the ruling.    This argument
 7   misrepresents what happened.    The court orally explained its
 8   ruling at the December 1 hearing at least three times directly to
 9   Ms. Toth.    She had an opportunity to respond to the alternative
10   relief and did so at length.    The court bent over backwards to
11   explain its ruling to her and allow her to argue.
12        Ms. Toth alternatively argues that the court should have
13   approved the “compromise” reached by herself and the Trustee,
14   whereby she would pay $22,000 to her estate and retain the
15   Arizona Property.    However, there is no indication in the record
16   that the Trustee agreed to this compromise.7   We thus decline to
17   enforce Ms. Toth’s supposed compromise for $22,000.
18        2.     Ms. Toth does not establish any evidentiary error.
19        Ms. Toth argues in passing that she “was not allowed to
20   examine documents handed into the court and was given no access
21   to the same.”    However, she does not specify what documents were
22   handed to the court or when.    We will not review arguments on
23   appeal that are not distinctly argued or supported by the record.
24   See Christian Legal Soc. Chapter of Univ. of Cal. v. Wu, 626 F.3d
25
          7
26          Ms. Toth admitted at the December 1 hearing that there was
     no agreement to settle for $22,000: “The deal is and the deal
27   that was settled back in February was that they take the $22,000
     or the $20,000 to settle this case and they said that’s not
28   enough for us.” (Emphasis added.)

                                      18
 1   483, 487 (9th Cir. 2010) (An appellate court “won’t consider
 2   matters on appeal that are not specifically and distinctly argued
 3   in appellant’s opening brief.   Applying this standard, we’ve
 4   refused to address claims that were only argue[d] in passing, or
 5   that were bare assertion[s] . . . with no supporting argument.”).
 6        Similarly, she argues that the court did not consider
 7   evidence that she presented.    Again, she does not identify what
 8   evidence the court allegedly ignored, so we will not review this
 9   issue on appeal.8   See id.
10        3.    Ms. Toth does not establish any fraud upon the court.
11        Ms. Toth also argues that the Colorado Judgment was wrong
12   due to Mr. Short’s alleged fraud and that the bankruptcy court
13   should not have accepted the facts therein.   However, as we have
14   stated above, the Colorado Judgment is beyond the scope of this
15   appeal.   We therefore cannot review Ms. Toth’s arguments that
16   Mr. Short made false statements and committed fraud upon the
17   court.
18   E.   The Panel denies Ms. Toth’s request to strike Mr. Short’s
          excerpts of record and will only consider her disputed
19        documents for background reference.
20        Finally, the parties have made competing requests to strike
21   portions of the other’s excerpts of record.
22
          8
23          In her reply brief, Ms. Toth argues that the
     correspondence between herself and Mr. Stoker showed that her
24   attorney abandoned her, and if the court “was afforded review of
     these attorney-client privileged documents during the hearing of
25   December 1, 2015, the court would have evidence proving that
26   Stoker was deficient, recklessly abandoned client [sic], caused
     undue hardship on APPELLANT and the court.” In other words, she
27   admits that these documents were not properly before the court
     and that the court could not have considered them in rendering
28   its decision.

                                      19
 1        Mr. Short notes that Ms. Toth’s excerpts of record are “full
 2   of documents that were not filed in the Chapter 7 bankruptcy or
 3   the adversary proceeding.”   He points to thirty documents that
 4   were not filed with the bankruptcy court.
 5        In response, Ms. Toth concedes that at least a few of those
 6   documents were not before the court, because had the court seen
 7   those documents, it would have found in her favor.
 8        Except to aid in our understanding of the relevant factual
 9   background and procedural history of this case, we will not
10   consider the thirty documents identified by Mr. Short.   As far as
11   we can tell, these documents were not presented to the bankruptcy
12   court.   See Graves v. Myrvang (In re Myrvang), 232 F.3d 1116,
13   1119 n.1 (9th Cir. 2000) (except in rare cases where “‘the
14   interests of justice demand it,’ an appellate court will not
15   consider evidence not presented to the trial court”); Kirshner v.
16   Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988) (an
17   appellate court is “concerned only with the record before the
18   trial judge when his decision was made”).
19        Conversely, Ms. Toth objects to certain portions of
20   Mr. Short’s supplemental designation of record.   We overrule
21   Ms. Toth’s objections and will consider the December 1 hearing
22   transcript (which should have been included in Ms. Toth’s
23   excerpts of record).   We will consider the bankruptcy court’s
24   nondischargeability judgment (issued post-appeal) and the
25   documents in the Colorado case only to the extent necessary to
26   understand the factual background and procedural history of this
27   case.
28

                                     20
 1                              CONCLUSION
 2        For the reasons set forth above, the bankruptcy court did
 3   not err when it (1) denied the Motion to Convert and (2) denied
 4   the Renewed Motion to Compromise and approved alternative relief.
 5   Accordingly, we AFFIRM.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    21